DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1,2) as being anticipated by Yokozawa WO 2015/001582.
Yokozawa discloses:
Claim 1-  A hollow strain-wave gear device comprising: a rigid internally toothed gear (6); an externally toothed gear (9) arranged coaxially inside the internally toothed gear, the externally toothed gear having a flexible cylindrical part (9a) on which are formed external teeth capable of meshing with internal teeth of the internally toothed gear; a wave generator (8) arranged coaxially inside the cylindrical part of the externally toothed gear, the wave generator causing the cylindrical part to flex in an ellipsoidal shape and mesh with the internal teeth of the internally toothed gear at two circumferential-direction 
Claim 2-  wherein an inner-peripheral surfaces of the wave generator plug and the plug reinforcement part are circular inner-peripheral surfaces having a same diameter at individual positions along a center-axis direction (see figure 1); and an outer-peripheral surface of the plug reinforcement part is formed so as to have an outside diameter greater than a long diameter of an ellipsoidal shape that defines the ellipsoidal outer-peripheral surface of the wave generator plug at individual positions along the center-axis direction (see figure 1)
Claim 4-  wherein the externally toothed gear is a cup-shaped or top-hat-shaped externally toothed gear (see shape of 9 in figure 1); the externally toothed gear has a diaphragm (9b) extending from a first end of the cylindrical part in a radial direction and a rigid annular boss (9c) formed on an outer-peripheral edge or an inner-peripheral edge of the diaphragm, the external teeth being formed in a portion at a side of a second end of the cylindrical part (right side of 9 in figure 1); the wave generator plug (2f) is arranged inside the cylindrical part (9a) and at a position corresponding to the external teeth (9d); and the plug reinforcement part is arranged inside the cylindrical part and at a position adjacent to a side of the first end with respect to the wave generator plug (2f is to the left of 12a and inside of 9 as seen in figure 1).
Allowable Subject Matter

Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither discloses nor renders obvious the claimed combination including: wherein the outer-peripheral surface of the plug reinforcement part is an ellipsoidal outer-peripheral surface having a phase difference of 90 degrees about the center axis with respect to the ellipsoidal outer-peripheral surface of the wave generator plug.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner notes that US 8,384,260 also discloses a similar device including the claimed plug reinforcement part.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERENCE BOES whose telephone number is (571)272-4898. The examiner can normally be reached Monday-Friday 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on (571) 272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TERENCE BOES
Primary Examiner
Art Unit 3658



/TERENCE BOES/Primary Examiner, Art Unit 3658